In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑1278  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

DANIEL  SPITZER,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
                 No.  10  CR  651  —  James  B.  Zagel,  Judge.  
                          ____________________  

   ARGUED  FEBRUARY  8,  2016  —  DECIDED  FEBRUARY  10,  2016  
                 ____________________  

   Before   POSNER,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.  
     EASTERBROOK,  Circuit  Judge.  Daniel  Spitzer  pleaded  guilty  
to  ten  counts  of  mail  fraud,  confessing  liability  for  a  scheme  
that  took  in  about  $106  million—all  of  which  Spitzer  prom-­‐‑
ised  to  invest  for  his  clients’  benefit—but  returned  only  $72  
million  or  so  to  investors.  Less  than  $30  million  ever  was  in-­‐‑
vested.   The   remainder   was   used,   after   the   fashion   of   Ponzi  
2                                                                   No.  15-­‐‑1278  

schemes,   to   pay   earlier   investors,   or   was   siphoned   off   by  
Spitzer  and  others.  
    The   presentence   report   calculated   a   Guideline   range   of  
292  to  365  months’  imprisonment,  which  flowed  from  an  of-­‐‑
fense  level  of  40  and  a  criminal  history  category  I.  The  base  
offense   level   was   7.   See   U.S.S.G.   §2B1.1(a)(1).   A   loss   of   ap-­‐‑
proximately  $34  million  added  22  levels,  and  the  existence  of  
more   than   250   victims   added   a   further   six.   The   PSR   pro-­‐‑
posed  two  levels  for  use  of  sophisticated  means,  two  because  
Spitzer  personally  took  more  than  $1  million  out  of  the  kitty,  
and  another  four  because  Spitzer  claimed  to  have  acted  as  an  
investment  adviser.  Take  three  off  for  acceptance  of  respon-­‐‑
sibility,  and  the  result  is  level  40.  
    At  sentencing,  Spitzer’s  lawyer  contested  this  calculation  
by  asking  that  the  loss  be  reduced  to  account  for  the  fact  that  
more   than   $70   million   was   returned   to   investors,   some   of  
whom  were  made  whole,  and  $30  million  of  the  $106  million  
was   invested   (at   least   for   a   time).   But   as   $34   million   repre-­‐‑
sents  investors’  net  loss,  it  is  hard  to  see  how  any  further  re-­‐‑
duction   could   be   taken.   See   United   States   v.   Walsh,   723   F.3d  
802,  807–09  (7th  Cir.  2013).  The  loss  for  Guidelines  purposes  
might  have  been  reduced  if  some  of  the  $34  million  had  been  
attributable   to   financial   markets,   rather   than   fraud,   but  
Spitzer   did   not   attempt   to   show   how   investors   would   have  
fared  if  the  funds  had  been  operated  as  he  promised.  
      Some   investors   got   out   without   injury,   and   redemption  
requests   were   honored   until   near   the   end   when   the   funds  
ran  out  of  money,  but  Spitzer  conceded  that  he  owes  restitu-­‐‑
tion  of  some  $34  million  to  458  specific  persons,  which  made  
it   hard   to   contest   the  enhancement   for  250  or  more  victims.  
He  also  conceded  drawing  more  than  $1  million  for  himself  
No.  15-­‐‑1278                                                                      3  

and  claiming  to  be  an  investment  adviser,  and  the  elaborate  
details  through  which  the  scheme  was  operated  attest  to  so-­‐‑
phisticated   means.   The   district   judge   stated   that   he   agreed  
with  the  calculation  in  the  PSR  and  sentenced  Spitzer  to  300  
months’  imprisonment.  
       In  this  appeal,  Spitzer  does  not  contest  the  calculation  of  
the  Guideline  range.  Nor  does  he  contend  that  a  300-­‐‑month  
sentence  is  unreasonable,  given  that  range.  Spitzer  also  does  
not   contend   that,   in   selecting   the   300-­‐‑month   sentence,   the  
judge  failed  to  address  his  principal  arguments  for  a  shorter  
term   or   overlooked   any   of   the   factors   in   18   U.S.C.   §3553(a).  
Instead,  the  sole  appellate  argument  is  that  the  judge  did  not  
explain  in  more  detail  why  he  agreed  with  the  PSR’s  conclu-­‐‑
sion  that  offense  level  40  applies.  Yet  as  Spitzer  does  not  con-­‐‑
tend   that   the   PSR   is   wrong   in   any   of   the   steps   that   gets   the  
offense  level  to  40,  it  is  hard  to  see  why  an  abbreviated  judi-­‐‑
cial  explanation  could  be  error.  A  judge  who  agrees  with  the  
PSR’s  calculations  can  say  so,  without  the  need  to  repeat  or  
re-­‐‑rationalize   them;   the   adoption   of   the   PSR   means   that   it  
speaks   for   the   court   as   well   as   the   staff.   See,   e.g.,   United  
States  v.  O’Doherty,  643  F.3d  209,  219  (7th  Cir.  2011).  
    The   task   of   determining   the   right   sentence,   given   the  
statutory   factors,   demands   more   judgment   than   the   task   of  
calculating   the   offense   level,   which   in   a   case   such   as   this   is  
close   to   mechanical.   That   is   why   we   require   the   judge   to  
evaluate,   on   the   record,   the   defendant’s   substantial   argu-­‐‑
ments  for  lenience.  See,  e.g.,  United  States  v.  Cunningham,  429  
F.3d  673  (7th  Cir.  2005);  United  States  v.  Ramirez-­‐‑Fuentes,  703  
F.3d   1038,   1047–49   (7th   Cir.   2013).   By   contrast,   a   simple  
statement   of   agreement   with   the   PSR   shows   why   the   judge  
4                                                                  No.  15-­‐‑1278  

approves   the   offense   level   that   has   been   explained   in   the  
PSR:  the  judge  thinks  that  the  staff  got  it  right.  
     And  what  would  be  the  point  of  a  remand?  Since  Spitzer  
does   not   now   contend   that   his   offense   level   is   less   than   40,  
all  a  remand  could  do  would  be  to  produce  empty  words  en  
route  to  an  inevitable  outcome.  
                                                                     AFFIRMED